Citation Nr: 0932721	
Decision Date: 08/31/09    Archive Date: 09/04/09

DOCKET NO.  05-09 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE 

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The Veteran served on active duty from November 1976 to 
August 1977.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a November 2001 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan.


FINDING OF FACT

The evidence of record does not show a current acquired 
psychiatric disorder related to the Veteran's active duty 
service.


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in, or 
aggravated by, active military service, and can not be 
presumed to have been so incurred. 38 U.S.C.A. §§ 1131, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

With respect to the Veteran's claim herein, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).  

The RO's November 2002 and June 2007 letters advised the 
Veteran of the foregoing elements of the notice requirements.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see 
also Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where 
notice was not provided prior to the RO's initial 
adjudication, this timing problem can be cured by the Board 
remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a statement of the case or supplemental 
statement of the case, is sufficient to cure a timing 
defect).  

With respect to the Dingess requirements, the RO's June 2007 
letter provided the Veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary 
to establish an effective date.  With this letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.  

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The RO has obtained the Veteran's 
service treatment records, as well as his identified VA and 
private medical treatment records.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In June 2009, the Veteran submitted updated 
private treatment records with a waiver of RO adjudication.  
See 38 C.F.R. § 20.1304(c) (2008) (holding that any 
additional pertinent evidence received by the Board that has 
not already been considered by the RO must be referred to the 
RO for consideration unless there has been a waiver of such 
consideration).  

A VA examination to determine the etiology of the Veteran's 
current psychiatric condition is not required in this case.  
Specifically, treatment for or diagnosis of an acquired 
psychiatric disorder was not shown during service or for more 
than nine years thereafter. See Mense v. Derwinski, 1 Vet. 
App. 354, 356 (1991).  Moreover, the Veteran, as a lay 
person, can not provide competent evidence by his statements 
alone that observable symptoms are manifestations of chronic 
pathology or diagnosed disability, and there is no indication 
that the Veteran's current psychiatric disorder is associated 
with his military service. Savage v. Gober, 10 Vet. App. 488, 
495-98 (1997); 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 
3.159(c)(4).  Finally, there is no sign in the record that 
additional evidence relevant to the issue being decided 
herein is available and not part of the record.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection for certain chronic diseases, including 
psychoses, will be presumed if they are manifest to a 
compensable degree within the year after active service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
any disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. 
App. 503, 505 (1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all of the 
evidence submitted by the Veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(finding that the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The 
analysis herein focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, 
on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (holding that the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
Veteran).

Historically, the Veteran served on active duty in the Army 
from November 1976 to August 1977.  His October 1976 
enlistment examination listed his psychiatric status as 
normal.  No treatment for or diagnosis of an acquired 
psychiatric disorder was noted in his service treatment 
records.  The Veteran's July 1977 separation examination 
listed his psychiatric status as normal.  

In December 1978, the Veteran filed a claim seeking service 
connection for back, left ear and left eye disorders.  No 
reference to a psychiatric disorder was indicated.  

VA treatment reports, dated from July 1979 through November 
1979, were silent as to any treatment for or diagnosis of an 
acquired psychiatric disorder.  A July 1979 treatment report 
noted treatment for a boil on the lumbar spine.  An August 
1979 treatment report noted that the Veteran received dental 
treatment.  

In August 1979, a VA physical examination was conducted.  The 
report of this examination was silent as to any complaints or 
diagnosis of an acquired psychiatric disorder.  

A February 1986 hospitalization report was received from the 
Detroit Psychiatric Institute.  The report noted the 
Veteran's history of "obvious emotional problems since his 
discharge from the Army in 1977, but no prior psychiatric 
hospitalizations."  On admission, the Veteran reported that 
people were bothering him, and that he had a killing feeling.  
The report listed provisional diagnoses of schizophrenia, 
paranoid type; rule-out chronic alcoholism; and rule-out 
marijuana abuse.  He remained hospitalized for just over one 
month, and the report listed final psychiatric diagnoses of 
borderline personality disorder and alcohol and marijuana 
abuse.  
 
VA treatment reports, dated from April 1998 to May 1998, 
reflect that the Veteran was hospitalized for just over a 
month beginning in April 1998.  The hospitalization report 
noted that just prior to his admission he had been released 
from jail, and that he was hearing voices, seeing things, 
seeing visions in his mind, was unable to focus, and had 
thoughts of hurting himself and others.  His hospital 
discharge report listed discharge diagnoses of substance-
induced mood disorder, substance dependence and history of 
schizophrenia.  

In April 2001, the Veteran filed his claim seeking service 
connection for an acquired psychiatric disorder.  In support 
of his claim, the Veteran contends that he was first 
diagnosed with paranoid schizophrenia at the Herman Keifer 
Institute in 1977.

A March 2002 statement from the Department of Community 
Health, State of Michigan, indicated that their records show 
that the Veteran was admitted to the now closed Herman 
Keifer/Detroit Psychiatric Institute in 1986, and that his 
face sheet indicated that he had no previous admissions to 
this facility.  

Subsequent private treatment reports reflect that the Veteran 
was hospitalized for approximately two months beginning 
December 26, 2007.  The record indicates that he was 
hospitalized due to auditory hallucinations with increasing 
intensity.  The hospitalization report noted:

He is the product of a chaotic, unstable 
environment having been born in Detroit 
to unmarried, alcoholic parents and then 
placed into foster care when he was 10-15 
years old when he dropped out of school 
in the 10th grade to live in the streets.  
His mother also lived in the streets and 
his father was a gambler.  He has 
reported to starting to use alcohol and 
marijuana at the age of 12 years on a 
daily basis and continuing until he was 
incarcerated.  He also used crack cocaine 
from 1985 until 1998 reportedly to slow 
his mind.  Mental health treatment 
reportedly began in 1977 when he was 19 
years old and in the United States Army.  
The record indicates that he attempted to 
jump off a highway overpass in response 
to auditory hallucinations.  He was 
diagnosed with Paranoid Schizophrenia.  
After his general discharge from the 
Army, he was treated at multiple 
psychiatric facilities until his 
incarceration in 1998.

The Veteran was discharge from the hospital on February 14, 
2008, and the report noted discharge diagnoses of 
schizophrenia, paranoid type, and polysubstance dependence.  
A May 2009 hospitalization report noted a similar history.  
The May 2009 hospitalization report also listed discharge 
diagnoses of schizophrenia, paranoid type; polysubstance 
dependence; and antisocial personality disorder.  

Based upon its longitudinal review of the record, the Board 
concludes that service connection is not warranted for an 
acquired psychiatric disorder.  Specifically, the Board finds 
that the evidence of record does not show the Veteran has a 
current acquired psychiatric disorder related to his active 
duty service.

The Veteran's service medical records are silent as to any 
treatment for or diagnosis of a chronic psychiatric disorder.  
His July 1977 separation examination found his psychiatric 
status to be normal.  Moreover, the first post service 
evidence of any psychiatric disorder was not until February 
1986, over nine years after the Veteran's discharge. See 
Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that 
VA did not err in denying service connection when the 
appellant failed to provide evidence which demonstrated 
continuity of symptomatology, and failed to account for the 
lengthy time period for which there is no clinical 
documentation of his low back condition).  Finally, the 
medical evidence of record does not attribute the Veteran's 
current acquired psychiatric disorders, diagnosed as 
schizophrenia, paranoid type; polysubstance dependence; and 
antisocial personality disorder, to his military service.  
While some of Veteran's post service medical records have 
noted his self-reported history of psychiatric treatment 
beginning in 1977, "a bare transcription of a lay history is 
not transformed into 'competent medical evidence' merely 
because the transcriber happens to be a medical 
professional."  LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  Thus, there is no evidence linking the Veteran's 
current acquired psychiatric disorder to his military 
service.  

Although the Veteran contends that his current acquired 
psychiatric disorder resulted from his military service, his 
statements are not competent evidence to establish a 
diagnosis or etiology of a condition.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  Consequently, lay assertions 
of medical diagnosis cannot constitute evidence upon which to 
grant the claim for service connection.  Lathan v. Brown, 7 
Vet. App. 359, 365 (1995).  

In support of his claim herein, the Veteran has alleged that 
he was initially treated for a psychiatric condition at the 
Herman Keifer/Detroit Psychiatric Institute in 1977.  
However, the March 2002 response from the Department of 
Community Health, State of Michigan, noted that the Veteran 
was first admitted in February 1986, and that no prior 
psychiatric admissions were indicated.  Moreover, the lack of 
any prior psychiatric admissions was noted on the February 
1986 hospitalization report.  In addition, the available 
evidence of record dated before February 1986, which includes 
his VA treatment records from July 1979 through November 
1979, an August 1979 VA examination report, and a prior claim 
seeking service connection filed by the Veteran, were all 
silent as to any complaints of or treatment for an acquired 
psychiatric disorder.  Under these circumstances, the Board 
does not find the Veteran's allegations of ongoing 
psychiatric treatment since 1977 to be credible, and finds 
the evidence of record does not support a finding of 
continuity of symptomatology of a psychiatric disorder since 
his discharge from the service.

As for the Veteran's currently diagnosed antisocial 
personality disorder, congenital or developmental 
abnormalities, such as personality disorders, are not 
considered "diseases or injuries" within the meaning of 
applicable legislation and, hence, do not constitute 
disabilities for VA compensation purposes. See 38 C.F.R. §§ 
3.303(c), 4.9 (2008).  While service connection may be 
granted, in limited circumstances, for disability due to 
aggravation of a constitutional or developmental abnormality 
by superimposed disease or injury (see VAOPGCPREC 82-90, 55 
Fed. Reg. 45,711 (1990); Carpenter v. Brown, 8 Vet. App. 240, 
245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993)), 
there is no medical evidence or opinion even suggesting that 
such aggravation occurred in this case.

As the preponderance of the evidence is against the claim for 
service connection for acquired psychiatric disorder, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for an acquired psychiatric disorder is 
denied.


____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


